IN THE SUPREME COURT OF THE STATE OF NEVADA


                        CRAIG ALLEN RODGERS,                                      No. 84718
                        Petitioner,
                        vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,
                        IN AND FOR THE COUNTY OF
                                                                                      FILED
                        CLARK; AND THE HONORABLE                                      JUN 1 7 2022
                        SUSAN JOHNSON, DISTRICT JUDGE,
                                                                                   ELIZABETH A. BROWN
                        Respondents,                                             CLEZ UPREME COURT
                          and                                                    BY

                        THE STATE OF NEVADA,
                        Real Party in Interest.

                                               ORDER DENYING PETITION

                                    This is an original pro se petition for a writ of mandamus
                        seeking to direct the district court to compel petitioner's former counsel and
                        the district attorney's office to produce and transmit his entire case file.
                                    This court has original jurisdiction to issue writs of mandamus,
                        and the issuance of such extraordinary relief is within this court's sole
                        discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                        Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioner
                        bears the burden to show that extraordinary relief is warranted, and such
                        relief is proper only when there is no plain, speedy, and adequate remedy
                        at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                        P.3d 840, 841, 844 (2004).
                                    Although petitioner references rulings by the district court, he
                        has not provided this court with either copies of his motions filed below,
                        district court orders granting his motions, or any of the documents
                        necessary for this court's consideration of the petition. See NRAP 21(a)(4)
SUPREME COURT
     OF
      NEVADA

40) 1.447A   aftalica
                     (providing that petitioner shall submit an appendix containing all
                     documents "essential to understand[ing] the matters set forth in the
                     petition"). Therefore, we decline to exercise our original jurisdiction in this
                     matter. See NRAP 21(b). Accordingly, we
                                 ORDER the petition DENIED.




                                                         fr?ii6.11.41,1...SViairmalmix! C.J.
                                                         Parraguirre



                                                               /A,,,.......&t.t.          J.
                                                         Hardesty


                                                                Alieutyli...0             J.
                                                         Stiglich


                     cc:   Hon. Susan Johnson, District Judge
                           Craig Allen Rodgers
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


IN I 947A    egaND
                                                           2